Citation Nr: 1522388	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-14 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a left leg disability, to include as secondary to the service-connected condition of plantar warts, bilateral feet.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a right leg disability, to include as secondary to the service-connected condition of plantar warts, bilateral feet.

4.  Whether new and material evidence has been received to reopen the claim for service connection for a back disability, to include as secondary to the service-connected condition of plantar warts, bilateral feet.

5.  Whether new and material evidence has been received to reopen the claim for service connection for a right shoulder disability.

6.  Entitlement to service connection for a left leg disability, to include as secondary to the service-connected condition of plantar warts, bilateral feet.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1991 to February 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision and an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of whether new and material evidence has been received to reopen the claim for service connection for a right leg disability; whether new and material evidence has been received to reopen the claim for service connection for a back disability; whether new and material evidence has been received to reopen the claim for service connection for a right shoulder disability; and entitlement to service connection for a left leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A July 2007 rating decision denied service connection for, among other things, tinnitus and a left leg disability; the Veteran did not file a timely appeal as to those issues; and new and material evidence was not submitted as to those issues within the appeal period.

2.  Evidence received since the July 2007 rating decision in relation to the Veteran's tinnitus claim includes evidence that is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for tinnitus.

3.  Evidence received since the July 2007 rating decision in relation to the Veteran's left leg disability claim is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left leg disability.

4.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence having been received, the claim for entitlement to service connection for a left leg disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for a left leg disability; that new and material evidence has been received to reopen the claim for entitlement to service connection for a tinnitus; and that the Veteran is entitled to service connection for tinnitus.  Given the favorable nature of these actions, which are not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist in the context of those matters.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria - Reopening

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim for further review.

The Board notes that the February 2012 rating decision reopened the Veteran's claim for service connection for tinnitus.  In addition, the April 2012 rating decision and an April 2013 statement of the case decided the Veteran's claim for service connection for a left leg disability on the merits without reopening the previously denied claim.  The question of whether new and material evidence has been received to reopen a previously denied claim must also be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


Finality of Prior Denial

A July 2007 rating decision denied entitlement to service connection for, among other things, tinnitus and a left leg disability.  The Veteran did not file a timely notice of disagreement as to the rating decision, and new and material evidence was not received within the one-year appeal period following notice of the rating decision.  Therefore, the July 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Reopening of Tinnitus Claim

The July 2007 rating decision denied entitlement to service connection for tinnitus because "there is no evidence that this condition either occurred in or was caused by service."  Essentially, the rating decision denied the claim because the evidence did not demonstrate a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Thus, for the Veteran's claim to be reopened, new evidence must have been added to the record since the July 2007 rating decision that suggests the Veteran's current tinnitus occurred in or was caused by the Veteran's active service.  See 38 C.F.R. §§ 3.156(a), 3.303.

The evidence of record at the time of the July 2007 rating decision, relevant to the Veteran's claim for service connection for tinnitus, included the Veteran's service treatment records, a January 2007 VA notification letter requesting additional information and evidence regarding the Veteran's claim, and a VA audiological examination report dated July 2007.  At the July 2007 VA examination, the Veteran reported in-service noise exposure to engine rooms, turbines, and diesel engines.  The Veteran reported that his bilateral tinnitus began "just after his release from the service."  The VA examiner reviewed the record and conducted audiological tests on the Veteran.  Those tests were deemed invalid due to inconsistent and unreliable behavioral responses.  Nevertheless, the VA examiner opined that the Veteran's tinnitus was not caused by or the result of military acoustic trauma.  As a rationale, the VA examiner noted that the Veteran had normal hearing at military separation, and that the service treatment records are negative for hearing loss and tinnitus complaints.

Evidence relevant to the Veteran's tinnitus that has been received since the final July 2007 denial of service connection for tinnitus includes statements from the Veteran; a July 2011 private treatment note from R. H. Woodland, D. O.; a VA audiological examination report dated December 2011; and statements from the Veteran's representative dated June 2013 and January 2015.

The Board finds that some of the evidence associated with the record since the prior final rating decision constitutes new and material evidence sufficient to reopen the claim for entitlement to service connection for tinnitus.  Specifically, the private treatment records, the Veteran's statements, and Dr. Woodland's treatment notes provide competent evidence establishing current tinnitus, and linking that current tinnitus to the Veteran's active service.  In addition, at the December 2011 VA examination, the Veteran clarified that his tinnitus began in 1995, near the end of his military service.  This represents a change from his earlier statements to the July 2007 VA examination indicating onset of tinnitus shortly after his active service.  This evidence is new because it was not considered at the time of the prior final rating decision.  The evidence is material because it indicates the Veteran has current tinnitus that had its onset during active service or is otherwise causally related to his active service.  Therefore, the evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received, and that the claim for entitlement to service connection for tinnitus is reopened.

Reopening of Left Leg Disability Claim

The July 2007 rating decision denied entitlement to service connection for a left leg disability because "[t]he evidence does not show that you have been diagnosed with a left leg condition that is related to the service-connected condition of plantar warts, bilateral feet, nor is there any evidence of this disability during military service."  Essentially, the rating decision denied the claim because the evidence did not demonstrate a current left leg disability or a causal relationship between a current left leg disability and a disease or injury incurred or aggravated during service.  Thus, for the Veteran's claim to be reopened, new evidence must have been added to the record since the July 2007 rating decision that suggests the Veteran has a current left leg disability.  See 38 C.F.R. §§ 3.156(a), 3.303.

The evidence of record at the time of the July 2007 rating decision relevant to the Veteran's claim for service connection for a left leg disability included the Veteran's service treatment records, a January 2007 VA notification letter requesting additional information and evidence regarding the Veteran's claim, and a VA foot examination report dated May 2007.  At the May 2007 VA examination, the Veteran was noted as having callosities on the medial side of the distal phalanx of each great toe and probable plantar warts under the fourth metatarsal phalangeal joint bilaterally.  The May 2007 VA examiner diagnosed the Veteran with bilateral plantar warts with callosities on the bilateral great toes.

Evidence relevant to the Veteran's left leg disability that has been received since the final July 2007 denial of service connection for a left leg disability includes private treatment records documenting left knee arthroscopy with partial medial meniscectomy in November 2006, and a March 2012 VA knees examination.

The Board finds that some of the evidence associated with the record since the prior final rating decision constitutes new and material evidence sufficient to reopen the claim for entitlement to service connection for a left leg disability.  Specifically, the private treatment records show that the Veteran underwent left knee surgery in November 2006, and the March 2012 VA examination report includes a diagnosis for status-post left meniscectomy.  This evidence is new because it was not considered at the time of the prior final rating decision.  The evidence is material because it indicates the Veteran has a current left leg disability.  Therefore, the evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a left leg disability.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received, and that the claim for entitlement to service connection for a left leg disability is reopened.


Service Connection for Tinnitus

Initially, the Board notes that, ordinarily, the Board cannot decide a claim on a basis that was not considered by the AOJ.  However, the Board may reopen a previously denied claim and decide it on the merits, provided the Board adequately explains why the action is not prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).  In this case, in the February 2012 rating decision, the RO both reopened the Veteran's claim for service connection for tinnitus, and decided the claim on its merits.  Accordingly, the Board may consider that claim on the merits.

The Veteran contends that he currently has tinnitus that had its onset during his active service.  Specifically, the Veteran has reported that he was exposed to noise from diesel engines, generators, distilling plants, power tools, and refrigeration units as a mechanical equipment repairman; that his tinnitus began during his active service, and that he has continued to experience tinnitus since his active service.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in July 2012.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Concerning evidence of a current disability, the records from Dr. Woodland, which are dated during the appeal period, include complaints of and a diagnosis for tinnitus.

With respect to an in-service injury or disease, the service treatment records are absent for any treatment for tinnitus during active service.  However, the Veteran has reported that he was exposed to diesel engines, generators, distilling plants, and other mechanical noises during active service.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in July 2012.  The Veteran's DD Form 214 reflects that his last duty assignment was on the U. S. S. Caron, and that his primary specialty was electrical mechanical equipment repairman.  Thus, the Veteran's reports of in-service mechanical noise exposure are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  Accordingly, despite the absence of contemporaneous records of such an injury, the Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma.

In terms of a relationship between the Veteran's tinnitus and his in-service injury, the Veteran was provided a VA audiological examination in December 2011.  The VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  As a rationale for the opinion, the examiner explained that there is no evidence the Veteran suffered acoustic trauma during military service; and that there is no hearing loss noted during military service or tinnitus reported during military service.

The Board observes that the service treatment records do indeed show that the Veteran had a normal evaluation of the ears in a report of separation medical examination.  In addition, although the Veteran reported subjective hearing loss in a report of separation medical history, the examiner indicated that hearing loss was not confirmed on examination.  However, a review of the record shows that the Veteran has made several statements indicating that his tinnitus began during his active service, and has continued ever since that time.  For example, at the December 2011 VA examination, the Veteran reiterated that he first experienced tinnitus in 1995, near the end of his military service.  Dr. Woodland's records include a treatment note dated July 2011 in which the Veteran reports hearing loss and tinnitus in connection with his service in the Navy.

The Veteran is considered competent to report tinnitus and testify as to its onset.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the Veteran has been consistent in his reports of experiencing tinnitus since active service.  Given the consistency of the Veteran's reports of tinnitus since active service, the Board finds that his statements regarding chronic symptoms of tinnitus since active service are credible.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the VA examiner provided a negative nexus opinion based on the lack of complaint of and treatment for tinnitus during service and cited lack of in-service exposure to acoustic trauma, such is contrary to the Veteran's competent and credible statements otherwise documented in the record, and to the information contained in the Veteran's DD Form 214.  As noted above, the Board finds that the Veteran's service on a ship and occupational specialty as an electrical mechanical equipment repairman support his reports of in-service noise exposure and acoustic trauma.

The Board acknowledges that the Veteran has reported pre- and post-service noise exposure.  Specifically, Dr. Woodland's July 2011 records indicate that the Veteran had "a 30-year history of noise exposure with occupational as well as hobby-related exposure."  This would mean that he was exposed to occupational and recreational noise both before and after service.  However, as stated above, the Board finds the Veteran competent and credible in his statements pinpointing onset of the tinnitus to during his period of active service.  Therefore, the post-service noise exposure does not affect the Board's decision on the matter.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during his active service, and will resolve the benefit of the doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for tinnitus is warranted.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened.

New and material evidence having been received, the claim for entitlement to service connection for left leg disability is reopened, and, to that extent only, the appeal is granted.

Entitlement to service connection for tinnitus is granted.

	(CONTINUED ON NEXT PAGE)

REMAND

The Board finds that further development is required before a decision may be made on the issues remaining on appeal.

In a June 2011 statement, the Veteran indicated that he has pain in his shoulders, back, and legs, and that "[t]he only relief I have been able to find is with my chiropractor."  See VA Form 21-4138, Statement in Support of Claim, received in June 2011.  The Veteran submitted private records to VA in connection with the issues remaining on appeal.  However, it does not appear that any of those records relate to chiropractic treatment.  Furthermore, there is no indication that VA has attempted to assist the Veteran in obtaining the chiropractic treatment records referenced in the June 2011 statement.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  As there is no indication that VA ever made efforts to assist the Veteran in obtaining the chiropractic treatment records, and there is an indication that such records may be relevant to the right shoulder, back, and leg disability claims on appeal, those claims must be remanded so that efforts may be made to obtain the chiropractic treatment records referenced in the June 2011 statement.  See 38 C.F.R. § 3.159(c)(1) (2014).

The Board notes that the final July 2007 rating decision denied service connection for right and left leg disabilities, a right shoulder disability, and a back disability due to lack of evidence of a current disability related to service.  In this regard, the chiropractic treatment records referenced in the Veteran's June 2011 statement may include evidence of current disabilities to support the claims to reopen those issues, and therefore would be especially helpful in determining whether those service connection claims may be reopened.

Additionally, in the June 2011 statement, the Veteran also indicated that a private physician has etiologically related his right shoulder, back, and leg disabilities to his service-connected plantar wart disability.  See VA Form 21-4138, Statement in Support of Claim, received in June 2011.  The record contains a September 2011 note from J. L. Hankins, M. D., which provides some indication that the Veteran's left leg disability may be etiologically related to the Veteran's service-connected plantar wart disability.  However, the note does not mention any right shoulder, right leg, or back disability, and is dated after the Veteran's June 2011 statement.  Furthermore, the Veteran's June 2011 statement suggests that the private physician who etiologically related the right shoulder, back, and leg disabilities to the service-connected plantar wart disability is male, but Dr. Hankins appears to be female.  As such, the Board finds it probable that that the Veteran's June 2011 statement was in reference to a private physician other than Dr. Hankins.  As such, there may be outstanding private medical evidence that etiologically links the Veteran's right shoulder, back, and leg disabilities to his active service.  Accordingly, on remand, the AOJ should clarify with the Veteran whether his June 2011 statements were made in reference to Dr. Hankins.  If they were in reference to a different source or to treatment from Dr. Hankins not currently of record, necessary steps must be taken to obtain any identified outstanding, relevant treatment records and associate them with the record.

Accordingly, the case is REMANDED for the following action:

1.  Send a notification letter to the Veteran.  The letter should note that in his June 2011 statement, the Veteran referred to treatment from a chiropractor.  The letter should ask the Veteran to identify this medical care provider so that any records relevant to the issues remaining on appeal may be obtained and associated with the record.  The letter should also inform the Veteran that in his June 2011 statement, he indicated that his private physician etiologically related his right shoulder, back, and leg disabilities to his service-connected plantar wart disability.  The letter should ask the Veteran to identify the private physician who provided those opinions.  A VA Form 21-4142, Authorization and Consent to Release Information to VA, should be enclosed with the notification letter so that the Veteran may identify all treatment from private health care providers relevant to the claimed right shoulder, back, and leg disabilities.  All attempts to obtain these records, to include referenced nexus opinions, must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Once the above development is complete, undertake any additional development deemed necessary in view of the expanded record, to include any additional VA examinations that are warranted.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


